PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer and Amended Answer.
Claimant seeks $39,223.00 in Medicaid reimbursement for substance abuse treatment for adolescents at the claimant’s facility pursuant to court orders. Payment was initially denied on the basis that the claimant did not receive prior authorization for treatment from West Virginia Medical Institute. The respondent’s Amended Answer admits the validity of the claim, but states that the proper amount is $19,611.50, to which the claimant is in agreement.
Therefore, the Court is of the opinion to and does hereby make an award in the amount of $19,611.50.
Award of $19,611.50.